NEUBERGER BERMAN EQUITY FUNDS CLASS A ADMINISTRATION AGREEMENT SCHEDULE A The Class A of the Series of Neuberger Berman Equity Funds currently subject to this Agreement are as follows: Neuberger Berman Emerging Markets Equity Fund Neuberger Berman Equity Income Fund Neuberger Berman Focus Fund Neuberger Berman Global Equity Fund Neuberger Berman Global Thematic Opportunities Fund Neuberger Berman Guardian Fund Neuberger Berman International Fund Neuberger Berman International Large Cap Fund Neuberger Berman Intrinsic Value Fund Neuberger Berman Large Cap Disciplined Growth Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Multi-Cap Opportunities Fund Neuberger Berman Partners Fund Neuberger Berman Real Estate Fund Neuberger Berman Regency Fund Neuberger Berman Select Equities Fund Neuberger Berman Small Cap Growth Fund Neuberger Berman Socially Responsive Fund Dated:June 29, 2011
